Case 8:17-CV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 1 of 15 Page|D 2944

PLAINTIFF’S EXHIBIT “1”
JANUARY 24, 2019

Case 8:17-CV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 2 of 15 Page|D 2945

UNITED STATES DlSTRICT COURT
MIDDLE I)ISTRlCT OF FLORIDA

TAMPA DIVISI()N
STEVEN J. KANIADAKIS,
Plaintiff.
v.
SAI_.ESFORCE.COM, lNC,
Det`endant. f

 

PLAINTIFF’S RESPONSES AND OB.]ECTIONS
TO DEFENDANI"S FIRST SET OF INTERROGATORIES
TO STEVEN J. KANIADAKIS

Pursuant to Rule 33 of the Federal Ru|es of Civil Procedure. Plaintifi` Steven J .
Kaniadakis ("“Plaintit`t"")_ by its attol‘neys. hereby responds and objects to Del"endant
salesforce.com. Inc.`s ("Def`endant") First Set of Interrogatories (the “lntetrogatories"`l
Steven J. Kaniadakis. These responses and objections are based upon information presently
available to Plaintii`f and are provided without prejudice to Plaintift` s rights to revise andfor
supplement these responsesl Accordingly. these responses shall not be deemed to constitute
admissions or representations that any statement or characterization is complete.

EBEL].M!NAB!_SIAIE.ME§I

Plaintil"f’s investigation discovery. and analysis are ongoingq and Plaintif`f`s
responses to each of the |nterrogatories are based on information and documents presently
available to Plainlit"t` after a reasonable investigation Piainti'l"l` reserves the right to
supplement or amend these responses in the event Further information and!or documents are

disclosed or discovered In addition1 PlaintiFFs responses are given without prejudice to

Case 8:17-CV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 3 of 15 Page|D 2946

their rights to introduce as evidence at trial any subsequently discovered or unintentionally
omitted information and:'or documents

Specific objections to the ]nterrogatories are made on an individual basis in the
response below. In addition to these specific objections. Plaintii`i` makes certain continuing
objections ("Genet'al Objections"`] to Defendant`s “Definitions" for the Interrogatories.
These General Ohjectio_ns are hereby incorporated by reference into the responses to the
Inten'ogatories. For particular emphasis, P|aintiff has. from time to time.. expressly included
one or more of the General Objections in certain of its responses below. Plainti't't`s responses
to the Interrogatories are submitted without prejudice to. and without in any respect waiving.
any General Objections not expressly set forth in a specific response Accorclingly. the
inclusion of any specific objection in response to a Request below is neither intended as. nor
shall in any way be deemed to be, a waiver of any General Objection or of any other specific
objection made herein or that may be asserted at a later date. In addition. the failure to
include at this time any continuing or specific objection to an lnten‘ogatory is neither
intended as. nor shall be deemed to be. a waiver of Plaintiff` s rights to assert that or any
other objection at a later date.

QENERA].&B.IEQ[.IQN§

Plaintiff makes the following General Objeclions to Defendant`s request for
interrogatories whether or not set forth in each response to each individual request

I. Plaintii`f objects to salesforce.com`s directing discovery to Ametex, Inc., an
entity who is not a party to this litigationl The responses made herein are made by Plainti't`f

and no other person. entity or organization

l\-J

Case 8:17-CV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 4 of 15 Page|D 2947

l Plaintiff objects to the tenn “document" as defined in the Request, as vague.
ambiguousq overly broad. and unduly burdensome

3. Plaintiff objects to the term "custodian” as defined in the Request. as
vague ambiguous overly broad. and unduly burdensome

4. Plaintiff objects to the terms "location" as defined in the Request. as
vague. ambi guous. overly broad. and unduly burdensome
5. Plaintifi` objects to the terms “Related Patentszpplications"` as defined in
the Request, as vague_. ambiguous, overly broad. and unduly burdensome

6. Plaintiff objects to all instructions, interrogatories and interrogatories for
production to the extent they relate to or seek information or documents protected from
disclosure by the attorney-client privilege. Work-product doctrine._ or any other claim of
privilege or immunity Plaintit`f further objects to salesforce.com regarding identification of
documents and things protected by the attorney-client privilege work-product doctrine. or
any other claim of privilege or immunity. Pl_aintiff will comply with the requirements set

forth in the Federal Rules ofCivil Procedure as well as the Court`s Local Rules._ ifany,

regarding logging of privileged documents

lNlEKRD£AJD.EY_Nch=

Set forth the basis for Kaniadakis' claim that Sales'force infringes the ";")'2 patent, including: (l] an
identification of each claim ("'Asserted C_`]aini"`l of the 772 patent that is allegedly infringed by
Saiesforce, including for each claim the applicable statutory subsection of 35 U.S.C. § 271 asserted; (2}
for each Asserted Claim` an identification of each accused apparatus, prod uct, device. process__ method
act of other instrumentality (`"Accused Device“ }; (3_} a chart identifying specifically where each element of
each Asserted Claim is found within each Accused Device, including for each claim that such party

contends is governed by 35 U.S.(.`. § l 12{6), the identity of the structure(s}, act(s], or inaterial(s) in

3

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 5 of 15 Page|D 2948

the Accused Device that performs the claimed l"unction; (4] for each claim which is alleged to have
been indirectly infiinged, an identification of any direct infringement and a description of the acts of the
alleged indirect infringer that contribute to or are inducing that direct infringement tinsofar as alleged
direct infringement is based on joint lacts or multiple parties. the role of each such party in the direct
infringement must be described); and (5) whether each element of each Asserted Claim is claimed to be
literally present andi'or present under the Doctrine of Equivalents in the Accused Device. If you claim
infringement under the Doctri ne of Equivalents, state the specific reasons why the differences between

the Accused Device and the element(`s} of the Asserted Claim arc insubstantial.

BES.EQNS.EJILLEIEBEQG£ML=
Plaintiff objects that this is one interrogatoryl This is actually interrogatory one thru

six. Plaintiff response is below.

The first part of the question as well as sub parts one and two are all included in the

Third Amended Complaint filed on July 3011`. 2018, Dkt. #114.

P|aintiff cannot answer sub parts 3, 4, or 5 because there has not been sufficient
discovery received from the Defendant to be able to properly analyze the method used by
Defendant.

TER A'I` RY . 2:

For each claim of the '7?2 patent, set fonth the claimed subject matter's date of
conception, date of reduction to practice_. and date of "invention'l under 35 U.S.C. §
lOZ(_g), identify each person involved in the conception or reduction to practice or each
claim, the contribution of each individual identified to the conception and ieduction to
practice of each claim_. and identify all documents concerning same. their custodians

and locations(s).
KESE!MILMBIEBRQGAIQRLEQ-_Z:

Need this information 'i'-_ "

 

Case 8:17-CV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 6 of 15 Page|D 2949

 

|

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 7 of 15 Page|D 2950

l||l|l

For each claim of the ‘7?2 patent, identify the first public use in the U.S., disclosure
to third parties in the U.S., commercial use in the U.S., offer for sale in the U.S., or sale by
Kaniadakis in the U.S., of any product or service embodying the claimed invention, the
circumstances relating to such public use, disclosure, commercial use, offer for sale, or sale,
the identity of all persons involved in such public use, disclosure, commercial use, offer for
sale, or sale. and identify all documents concerning same, their custodian(s) and location(s).

BESEINSEID_INIEBBQGATQBLNQJ=

Need this information

 

._"-l

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 8 of 15 Page|D 2951

 

TRR

Identify all entities or persons that Kaniadakjs has executed a license andfor settlement
agreement with, has asserted infringes the 772 patent, has placed on notice of the '?72 patent,
or whom Kaniadakis has offered to license the ‘7?2 patent or settle any claims of
infringement thereof, identify all persons involved in the foregoing, and identify all

documents concerning same, their custodian(s) and location(s).
P E RY 4:

weed misinformation _

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 9 of 15 Page|D 2952

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

id usi:i'nnml.l puss\\'nrd phnru:numher pincode entail persona[phonenumher elrod cil_\' country
. . _ . _ . _ |_‘-n`r;cd
90 Mlatm 1?2 x$?lQQ'-JQ 7|:»9 o\\'ncr'a amctcxl[>l.t‘om .'1?37]9999 1\!1)'(|1\ smu
?333 R ll l.'n`! 'd
,. , . . .. . . . .` .. us!it' 24 ) le
‘)'[ Nkallcnbi.“u;giua:l.co:ll t\u.'|autlll| 93?‘1|35*`»'?42 5359 nlkallt'nl€l{ff:glllull‘w!" 9379-‘59""4~‘ L'\`Hl¢-`l point `-,.mu__`
stru.-t ` '
soo L_ . d
. ,_ , . -:1:1
93 Kcmrun Kcnir.in|.‘.$ 5132[}()£){)53 794‘>' -i?istutcskcmf¢':.-gniail.com 5132(11‘){)(\5.: l-lll.'o.»;c D'.\ytun gumz
rd ` `
. . . a `,__ , . . , s . umwa
9_~ lunmorgan Dr:.\ttn_\l 170-43..5..-".‘{\ 43¢\.. dona|ctrlnlcr{tr:gtnuil,cum l'.-‘UE._S._'FS(» (lrwnhuru qu
__ l_ 4 _ Subsc¢ip:lon Puyl‘.if_-n'. D;]lion(: K.anind;\kls ( n _j
b 920 "" |D.' SJG?SSE\BTLHJUG 1 51 dadericitaniadukis:&`_$lall.com 2' 'r'(J 'c"a’ gm
9_1'2016 Subs<;¢iption Pa\.-men: Dalicnc Kani:idakis 299 1039 250

|DZ 5KD06052RH 6926€1 3\.‘\"

dane nekaniadakis(d_‘-$.\ail.com

 

 

 

 

 

Subscliption Pa;.-i:\r.'lit

Sk|dlqu¢ `|`a|u|¢.uer

 

 

 

'l`ZZ"Z° 1 ? lo- advocate :euis;.>s 1 w .11itnaa.i»\;n,cg gamith 299 ‘°""~‘ 256
SE`FJ"ZU 1 ? |SDU_'|JSSWC:\§\;|:M|:$RF;;:‘||:‘| 2L :ilt::|‘:.ll£"h;:|l|f§`§_n l‘.’da:l.t:ot:\ 289 `0'3['] 250
5 122-201 ? lgl§bis`l?i;§:%;i::::]§;i? '.5|'.'1 :iirlir:;l;il;|i:§l£::ai|£om 299 `U"‘S 256
6__5-_201? Sub scription Paym ant Niclio|c Allcn 299 aug also

D! 335?2'1?3"1532631.1

 

Nii\a|icl'b$‘i(§.'§mail.cor'.i

 

Sut_l scription Paymont

Si~Jdluur Ta|u kdcr

 

 

 

' ' - " c . -'
b 22"201' I_'J: ?FS,(Y|?T$Y)??§Z$LE\ mini§ahi'n€\¢\-:‘t'i§gr!\ail£oi!t 2""9 0`43 2`J6
Sub scriptn.m F’avmcnt S`rJdiqu' Ta|ultdcr __ _ _
.2 _, v _c _ t 4 .
? 2 201? |D: 26(3‘£55-312??15224 mtrustai\lnm*u_gmai|_com 2 JQ L `1 2 °E" ll

 

 

 

 

T.i|ul»tdi_-t
`.lJluRd-_~t

aaallrrmtm
ainsworth
ann emma
2 0 l ?
ammunth
5:' 5120 l ?
J'HJ il H |'!i:l¥li
transmittal
I:HH'I.'HINI!|
:.rn:¢:.rr.r:in:i
assumes
2 D l 6
201
8!-1)'2 0 1 6

3:5].'
U:lJ:A.-l
l?'SG'ZZ
.1.:32:02
?:1'3:25
21:32:24
6:03:51
3:00'
6:50.
19:03;53
19:03;55
‘J:ll.
5:53.
11:2()'.1.1

huie Nl-_'n
l aid kdut
hole N|‘_~ll
iu|uk del

Karilatiukl>
Ktlrii.:d_ulkt\,

P R!:\ L‘lv¢:d
R¢:r. P R\_-u_-ivr:d
{|\etlWlthdl.swal|lolnl" .ii
Rm; un P
Ret ul
Ret_ ul P‘
R\-_'L l‘

RL*\_\;-wud
P.i‘,'mun\ Ruu_‘ived
it'nl Rm.\.‘lv\:d

Retelved

10 eChet.k R»:u_'ived
P Rt‘\. owed

'[L*t.l
C ed
[d>h._»d

 

 

 

 

 

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 10 of 15 Page|D 2953

 

Identify all persons with a financial interest in the "?'?2 patent‘ the Related

Patentszpplications and)‘or this litigation, and identify all documents concerning same_. their

custodian(s) and location(_s).

BESBQUSE_II)_IHIERBQGAIQBX_NQ._E=

nayeaeataer-aanor._rt-?--

MEBBQ£AIQBY_MLQ=

Identify all persons who drafted, prosecuted or were otherwise involved in the
preparation, processing or handling of the application from which the li"!2 patent issued and
the Related Patentsz*Applications, and identify all documents concerning same, their custodian(s)

and location(_s).

MNSEMMML=

_ _ authored and prosecuted the patent. No other parties

were involved outside of the USPTO.

TRY

For each product or service currently or previously made. used, offered for sale or sold by
Kaniadakis, AMETEX, lNC., or any of its licensees that Kaniadakis asserts is covered by
any claim of the "??2 patent. identify. separately by item. on a monthly basis, the number of

units sold. the revenues generated the costs incurred and profits andr'or losses obtained by
9

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 11 of 15 Page|D 2954

Kaniadakis, AMETEX. lNC., or any of its licensees in connection With such products and

services.

 

 

irnefrogator=ies-pa£ts-er-subpai=ts. - please confirm that these numbers are accurate. What are
the revenues profits losses erc? _

_
_
_
INIEBR£LGAJI).BY_N$L&

IDENTIFY all Prior Art known to Kaniadakis, and describe in detail all the manners or
techniques by which the alleged invention in '7?2 patent improved upon the Prior Art, added
functionality that did not exist in the Prior Art. or provided a variation on or upgrade of the
Prior Art, and for each such claimed improvement. added functionality. or variation or upgrade,
state whether Kaniadakis contends it was a non~obvious or unpredictable improvement,
addition of functionality._ variation or upgrade and why.

E P ET Y
10

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 12 of 15 Page|D 2955

We need to list the prior art, i.e. patents, publications, etc. that was cited by examiner

or yourself I will object to rest of the question because the patent explains it and the examiner

 

Case 8:17-cV-01346-WF.]-.]SS Document 141-1 Filed 01/24/19 Page 13 of 15 Page|D 2956

PLAINTIFF’S EXHIBIT “2”
JANUARY 24, 2019

Caséagséil?i`ii%%?o”t@r¥¥-FdAiP-§sYodallrfrl"éni‘lfs-Jr idea Bll§§liB B’s‘&ee fatal l>§r;l%t§el?:rz%?

o

'-..\r'-r\_lr"" ll \_".I. llrll <. r

V|A E-MA|L

leffrey Miller, Esq.

Arno|d & Porter |<aye Scho|er LLP
3000 E| Camino Rea|

Five Pa|o A|to Square, Suite 500
Palo A|to, CA 94306-2112
Jeffrey.Mi|ler@arno|dporter.com

Re: I<analda|<is v. Salesforce.com, |nc. et al, Case No. 8:17-cv-01346

Dear Counsel,

We write to you regarding Defendant's Objections and Responses to P|aintiff’s |nterrogatories to

Defendant, Sa|esforce.com, |nc. and Defendant's Objections and Responses to Plaintiff's Request for
Production to Defendant, Salesforce.com, |nc. The following are the Plaintiff's objections to the
Defendant's objections listed in the interrogatories and corresponding request for productionl

|nterrogatories:

1}

Zl

3)

41

5l

5)

Object to response. Plaintii"f is entitled to understand why you denied the factual allegations and
on what basis. |nc|udlng any documents to support those denials

Object to response. P|aintlff is entitled to understand why you raised defenses and on what
basis. |nc|uding any documents to support those denia|s.

Object to response. The entire basis of the infringement is on how C|ick~To-Dla| works. The
promotion of lt is vital to understand the damages lt is unclear what you are objecting to as you
object then say you will produce documents after a protective order, then say you are producing
documents

Object to responsel The entire basis of the infringement is on how Click-To-Dial works and the
integration with Lightning Voice is paramount The promotion of it is vital to understand the
damagesl lt is unclear what you are objecting to as you object then say you will produce
documents after a protective order, then say you are producing documentsl

Object to response Thls is a key element to establish damages and the indirect infringement
claim. You have stated that you do not sell C|Ic|<-To-Dia|, but it is both a feature available within
your software and lt is offered or promoted or given to your partners ln order for them to use
the C|lck-To-Dia| in conjunction with your Lightnlng Voice. The revenues generated from
products including Click-To-Dial, whether from end users or partners that resell or integrate the
feature into their offering ls lmportant to establish the lndlrect Infrlngement clalm.

Object to response. This is a key element to establish damages and the indirect infringement
ciaim. You have stated that you do not sell C|ick~To-Dla|, but it is both a feature available within
your software and lt is offered or promoted or given to your partners in order for them to use
the C|iclt-To-Dla| in conjunction with your Lightnlng Volce. The revenues generated from

P: 813.421.3883 201 E. Kennedy B|vd, Suite 825 protect@stantonlplaw.com

Tampa, FL 33602

 

CaSE§séfs'&‘i'-%i¢?o”s@i¥i£-Fdai§§ssDOBHiiifi‘érii“¢ia-h filed iiii§éii$ 528§21%§§£»§&?§€2?22958

fin
(-)ii»
_\--\.~.i\_i:s il 1 ... iii-_,._ l
products including Click-To-Dial, whether from end users or partners that resell or integrate the
feature into their offering is important to establish the indirect infringement claim.

7} Requires protective order, understoodl

B] Object to response. This is a key element to establish damages and the indirect infringement
claim. You have stated that you do not sell C|ici<-To-Dial, but it is both a feature available within
your software and it is offered or promoted or given to your partners in order for them to use
the Ciic|t-To-Diai in conjunction with your Lightning Voice. The revenues generated from
products including Clic|<-To-Dia|, whether from end users or partners that resell or integrate the
feature into their offering is important to establish the indirect infringement claim.

9) Object to response. This is a key element to establish damages You have stated that you do not
sell Click-To-Dial, but it is both a feature available within your software and it is offered or
promoted or given to your partners in order for them to use the Clicl<-To-Dia| in conjunction
with your Lightning Voice. The revenues generated from products including C|ick-To-Dial,
whether from end users or partners that resell or integrate the feature into their offering is
important to establish the indirect infringement claim. Further it is unciear if you are objecting
to this or waiting on a protective order, or both.

10) Object to response. This is a key element to establish damages. You have stated that you do not
sell C|ick-To-Dial, but it is both a feature available within your software and it is offered or
promoted or given to your partners in order for them to use the C|ick-To-Dia| in conjunction
with your Lightning Voice. The revenues generated from products including C|ick-To-Dial,
whether from end users or partners that resell or integrate the feature into their offering is
important to establish the indirect infringement claim. Further it is unclear if you are objecting
to this or waiting on a protective order, or both.

11) Object to response. This is a key eiement to establish direct infringement This is a method
patent and in order to understand if infringement is occurring within a product we need to
understand how it works. Further it is unclear if you are objecting to this or waiting on a
protective order, or both.

12} Object to response. This is a key element to establish direct infringement This is a method
patent and in order to understand if infringement is occurring within a product we need to
understand how it works. Further it is unclear if you are objecting to this or waiting on a
protective order, or both.

13) Object to response. This is important to establish willful infringement Do not understand what
is needed for confidential purposes on this or the need for a protective order.

14) Object to response. Plaintiff is entitled to understand why you believe you are not infringing
including any documents to support those denia|s.

Sincerely,

Thomas Stanton
P: 813.421.3883 201 E. Kennedy Blvd, Suite 825 protect@stantoniplaw.com

Tampa, FL 33602

§§ vvww.Stant`onip|avv.com o Florida and New` ¥orl< l

 

